Exhibit 10.4

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (the “Agreement”), effective as of June 30,
2014 (the “Effective Date”), is by and between The Timken Company (“Licensor”),
an Ohio corporation, and TimkenSteel Corporation, an Ohio corporation
(“Licensee”). In this Agreement, Licensor and Licensee are each referred to as a
“Party” and together as the “Parties”.

RECITALS

A. Licensee and Licensor are Parties to that certain Separation and Distribution
Agreement dated as of the Effective Date (the “Separation Agreement”).

B. Pursuant to the Separation Agreement, the Parties agreed to separate The
Timken Company into two companies: (1) TimkenSteel Corporation (Licensee), which
will own and conduct, directly and indirectly, the Steel Business (as defined in
the Separation Agreement); and (2) The Timken Company (Licensor), which will
continue to own and conduct, directly and indirectly, the Bearings Business (as
defined in the Separation Agreement) (the “Separation”).

C. The Steel Business historically used certain of the Licensed Marks in the
conduct of the Steel Business, including, without limitation, the development,
manufacture and sale of high quality steel.

D. The Parties are entering into this Agreement to allow Licensee to use the
Licensed Marks owned by Licensor as set forth in this Agreement and to avoid, to
the extent possible, any potential trade or customer confusion that might
otherwise arise as a result of such use by Licensee following the Effective
Date.

In consideration of the foregoing and the mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms have the meaning given them
in this Article 1. Other capitalized terms have the meanings given them
elsewhere in this Agreement.

1.1 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.

1.2 “Change of Control” means, with respect to a Party, the occurrence of any of
the following events:

1.2.1 the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (an “SEC
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either: (A) the
then-outstanding shares of common stock of the Party or (B) the combined voting
power of the then-outstanding voting securities of the Party entitled to



--------------------------------------------------------------------------------

vote generally in the election of directors (“Voting Shares”); provided,
however, that for purposes of this Section 1.2.1, the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Party, (ii) any acquisition by the Party, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Party or any
Subsidiary of the Party, or (iv) any acquisition by any SEC Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of Section 1.2.3;

1.2.2 individuals who, as of the Effective Date, constitute the board of
directors of the Party (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the board of directors
of the Party; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Party’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Party in which such individual is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an SEC Person other than
the board of directors of the Party;

1.2.3 consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Party (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the shares of common stock of the
Party and Voting Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66-2/3% of, respectively,
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding Voting Shares, as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Party or all or substantially all of the
Party’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, of the shares of common stock of
the Party and Voting Shares, as the case may be; (B) no SEC Person (excluding
any entity resulting from such Business Combination or any employee benefit plan
(or related trust) sponsored or maintained by the Party or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination, or the combined voting power of
the then-outstanding Voting Shares of such entity except to the extent that such
ownership existed prior to the Business Combination; and (C) at least a majority
of the members of the board of directors of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Business Combination, or
at the time of the action of the board of directors providing for such Business
Combination; or

1.2.4 approval by the shareholders of the Party of a complete liquidation or
dissolution of the Party.

1.3 “Identity Standards” means the guidelines agreed to by the Parties from time
to time as described in Section 2.4.1, which Licensee shall follow when using
the Licensed Marks.

 

2



--------------------------------------------------------------------------------

1.4 “Insolvency Action” means (a) the institution of any case or proceedings to
have a Party be adjudicated bankrupt or insolvent, (b) the institution of any
case or proceedings under any applicable insolvency law with respect to a Party:
(c) seeking relief for a Party under any law relating to relief from debts or
the protection of debtors, (d) consenting to the filing or institution of
bankruptcy or insolvency proceedings against a Party, (e) filing a petition
seeking, or consenting to, relief with respect to a Party under any applicable
federal or state law relating to bankruptcy or insolvency, (f) seeking or
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for a Party or all or any
of the interests of a Party, or (g) a Party making any assignment for the
benefit of creditors, admitting in writing the Party’s inability to pay its
debts generally as they become due, or taking action in furtherance of any of
the foregoing. Notwithstanding the foregoing, the commencement of a
reorganization proceeding under Chapter 11 of the Bankruptcy Code, or otherwise
taking steps to reorganize or restructure a Party’s business as a going concern,
shall not constitute an “Insolvency Action.”

1.5 “Licensed Marks” means (a) the Timken word mark and the foreign language
transliterations and foreign character equivalents of Timken shown on Schedule A
(the “Timken Mark”) and (b) the TimkenSteel word mark, the design mark versions
of TimkenSteel shown on Schedule A, and the foreign language transliterations
and foreign character equivalents of TimkenSteel shown on Schedule A (the
“TimkenSteel Mark”). If the Parties modify this Agreement to add additional
Licensed Marks, they shall indicate on an amended Schedule A whether and in
which respects Licensee’s use is exclusive or non-exclusive. For the avoidance
of doubt, Licensor’s orange TIMKEN logo is not a Licensed Mark.

1.6 “Marketing Materials” means all advertising and marketing materials,
including packaging, tags, labels, advertising, marketing, promotions, displays,
display fixtures, instructions, technical sheets, user guides, data sheets,
warranties, websites and other materials of any and all types, in any format or
media, associated with products or services within the Steel Fields of Use that
include any of the Licensed Marks.

1.7 “Person” means, except when used in connection with the definition of Change
of Control (Section 1.2), any individual, entity, corporation, partnership,
limited partnership, limited liability company, joint venture, syndicate, sole
proprietorship, a company with or without share capital, unincorporated
association, trust, trustee, executor, administrator or other legal
representative, regulatory body or agency, government or governmental agency,
authority or association or entity, however designated or constituted.

1.8 “Promotional Items” means items bearing any of the Licensed Marks which are
sold or given away in connection with the promotion of products or services
within the Steel Fields of Use or of Licensee’s corporate identity generally
(e.g., pens, mugs, clothing, and comparable items).

1.9 “Steel Fields of Use” means the products and services described on Schedule
C.

1.10 “Subsidiary” of any Person means another Person (a) in which the first
Person owns, directly or indirectly, an amount of the voting securities, voting
partnership interests or other voting ownership sufficient to elect at least a
majority of its board of directors or other governing body (or, if there are no
such voting securities, interests or ownership, a majority of the equity
interests in such other Person), or (b) of which the first Person otherwise has
the power to direct the management and policies. A Subsidiary may be owned
directly or indirectly by such first Person or by another Subsidiary of such
first Person.

1.11 “Territory” means the world.

 

3



--------------------------------------------------------------------------------

1.12 “Trade Name” means a name under which a commercial enterprise operates to
identify itself, including but a business name, company name, assumed name,
fictitious name or d/b/a (doing business as).

ARTICLE 2

LICENSE

2.1 Scope of License. Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee a fully paid up right and license to use the
Licensed Marks in the Territory during the Term in connection with
manufacturing, distributing, importing, exporting, selling, reselling,
supporting, advertising, promoting and marketing Licensee’s business and its
products and services, all within the Steel Fields of Use, and all within the
limitations described in the remainder of this Article 2 and the other terms and
conditions of this Agreement. The license grant includes the limited right to
sublicense in accordance with the terms of Section 4.2.2.

2.2 TimkenSteel Mark.

2.2.1 Uses. Licensee may use the TimkenSteel Mark:

(a) as a trademark and service mark for the products and services within the
Steel Fields of Use, including, in addition to use directly on or in connection
with such products and services, use in Marketing Materials related to such
products and services, provided, however, that:

(i) in text, the mark shall always be presented as TimkenSteel, and not Timken
Steel, notwithstanding that a design mark version of the TimkenSteel Mark
licensed under this Agreement presents the words Timken and Steel on separate
lines;

(ii) in sentence case, TimkenSteel shall always be presented with an upper case
T and an upper case S;

(iii) the design mark versions of TimkenSteel shall always be used together with
the TS triangle logo owned by Licensor, using any of the logo lockups as shown
in Schedule B;

(iv) Licensee shall not imprint or affix the TimkenSteel Mark on or to any
Semi-finished Component (as defined on Schedule C) unless Licensee is reasonably
assured that the mark will be completely removed as part of the further
finishing process or otherwise prior to the component’s finished state of
manufacture;

(b) in Trade Names of Licensee and those of its Subsidiaries that both
(i) operate primarily in one or more of the Steel Fields of Use, and (ii) do not
operate in any Licensor Business as defined in Schedule F; including use on
Promotional Items, displays, business cards, stationery and the like, but in any
case subject to the provisions of Section 2.4.3; and

(c) in the domain names listed in Schedule D.

 

4



--------------------------------------------------------------------------------

2.2.2 Exclusivity. The license is exclusive for the TimkenSteel Mark. Licensee
acknowledges, however, that it may not use the TimkenSteel Mark outside of the
Steel Fields of Use.

2.3 Timken Mark.

2.3.1 Uses.

(a) Licensee may use the Timken Mark:

(i) as a trademark on tangible products (not services) in the Steel Fields of
Use sold to Licensor and its Subsidiaries as directed by Licensor, imprinted
alone or followed immediately by the word “steel” on the products or on labels
or tags affixed to the products, but not on Marketing Materials, Promotional
Items or other items, or in any other manner; and

(ii) in the timkenalloysteel.com domain name, provided that Licensee may not
present any content at such website, but shall ensure that this domain name, if
used, resolves directly to the website at timkensteel.com.

(b) For the avoidance of doubt, Licensee may not use the Timken Mark (except as
naturally part of the word TimkenSteel) in its Trade Names or those of its
Subsidiaries.

2.3.2 Non-exclusivity. The license to the Timken Mark is non-exclusive, except
as provided in Section 2.7.

2.4 Usage.

2.4.1 Identity Standards. Licensee shall use the Licensed Marks in accordance
with the Identity Standards and shall not use the Licensed Marks except in form,
color, style and appearance reasonably consistent with the applicable Identity
Standards. Either Party may request a change to the Identity Standards by
addressing the request to the Governance Committee (referenced in Section 10.1).
A request by Licensee for a change to the Identity Standards will be accepted by
Licensor if the result of the change (a) is consistent with the provisions of
this Agreement and (b) will not result in a likelihood of confusion with
Licensor’s then current or reasonably contemplated identity standards.

2.4.2 Orange. In connection with any use by Licensee of any of the Licensed
Marks and with respect to Licensee’s logos, marketing, communication and
corporate identity tactics generally, Licensee may use the color orange only as
an accent. As a guideline, “accent” is one or more small details which, taken in
aggregate, are approximately 5% of any logo, brand communication, tactic or
message. The color orange in photographs will not be considered in the foregoing
percentage calculation provided the color is incidental or organic to the image.
Licensee may use the color orange for personal protective equipment or other
safety-related uses if customarily required and if a practical alternative
option does not provide commensurate safety advantages, with respect to which
this Section 2.4.2 will not apply.

 

5



--------------------------------------------------------------------------------

2.4.3 General Business Reference Use.

(a) Generally. Licensee shall not use the TimkenSteel Mark in a manner that
associates or could reasonably be expected to associate the TimkenSteel Mark
with products and services outside of the Steel Fields of Use, except if such
use (i) is limited to General Business Reference Uses, and (ii) complies with
the requirements of Section 2.4.3(c) and Section 2.4.3(d).

(b) General Business Reference Uses. A “General Business Reference Use” means
any of the following: (i) tradeshow displays that promote products and services
outside of and within the Steel Fields of Use; (ii) Marketing Materials that
feature all or a substantial portion of Licensee’s product and service portfolio
as a means of informing customers and prospective customers that the featured
products and services are manufactured or sold by Licensee; (iii) corporate
level advertising that promotes all or a substantial portion of Licensee’s
business, as opposed to specific items or categories of items of products and
services; (iv) Trade Name use on products, product packaging and product
labeling to the extent required under applicable law; and (v) use on business
cards and stationery used by employees who market products and services both
within and outside the Steel Fields of Use.

(c) Restrictions on General Business Reference Uses. When using the TimkenSteel
Mark in a General Business Reference Use, Licensee shall ensure that:

(i) For uses involving products and services both outside and within the Steel
Fields of Use: (A) the TimkenSteel Mark is featured no more prominently than in
like proportion to the proportion that the products and services within of the
Steel Fields of Use bear to the total presentation of all products and services,
and (B) the products and services outside the Steel Fields of Use are separated,
either physically or by creative layout, from products and services within the
Steel Fields of Use;

(ii) For Trade Name uses as contemplated in item (iv) of Section 2.4.3(b) in
connection with products or services outside the Steel Fields of Use (but
without limiting the applicability of Section 2.2.1(b)), the TimkenSteel Mark is
limited in size to that which is necessary to communicate the intended message,
which in any event may not exceed any minimum size required by law; and

(iii) Products and services outside of the Steel Fields of Use are not portrayed
in a manner that is likely to mislead a customer or prospective customer into
believing that such products or services are within the Steel Fields of Use or
otherwise branded with the TimkenSteel Mark.

(d) Except for Trade Name uses as contemplated in items (iii) and (iv) of
Section 2.4.3(b) (but without limiting the applicability of Section 2.2.1(b)),
and then only in the minimum amount reasonably necessary, Licensee shall not use
a Licensed Mark in a manner that associates or could reasonably be expected to
associate the Licensed Mark with products and services in any Licensor Business.

 

6



--------------------------------------------------------------------------------

2.4.4 Use with Generic Terms. Licensee may use the TimkenSteel Mark along with
one or more generic terms, if such term is used in a generic, non-trademark
manner (e.g. “TimkenSteel Manufacturing” or “TimkenSteel USA”), provided that
such use (a) is in accordance with the terms and conditions of this Agreement
and (b) is not deceptive and does not result in substantial instances of actual
confusion with Licensor or third parties.

2.4.5 Brand Extension Marks. Licensee may develop and use in the Steel Fields of
Use a trademark that is derivative of and includes the TimkenSteel Mark (e.g.,
TimkenSteel Plus) (a “Brand Extension Mark”), if, in Licensor’s reasonable
judgment, Licensee’s use of the Brand Extension Mark: (a) will not infringe upon
the rights of third parties in the jurisdictions in which Licensee intends to
use the Brand Extension Mark; (b) will not result in a likelihood of confusion
with any mark then being used by Licensor, and (c) is otherwise in accordance
with the provisions of this Agreement. Licensee shall initiate a request to use
any new Brand Extension Mark to the Governance Committee.

2.4.6 Co-branding. Except with the prior written consent of Licensor, Licensee
shall not use any Licensed Mark (a) as part of a name or trademark or service
mark of a product or service of a third party, or (b) as a trademark or service
mark along with or in combination with the trademark or service mark of a third
party in connection with Licensee’s products or services.

2.4.7 Notices. Licensee shall use the designations of “SM,” “TM,” and “®” in
connection with the Licensed Marks in the manner directed by Licensor. To the
extent required by applicable law or as reasonably requested by Licensor in
furtherance of strengthening rights in the Licensed Marks, Licensee shall use
the following notice, as may be amended from time to time by Licensor, on the
Marketing Materials to identify licensed uses under this Agreement and the
proprietary rights of Licensor: “TimkenSteel(®) is a (registered) trademark,
used under license,” with the use or not of the ® symbol and the word
“registered” dependent upon the registered status of the mark.

2.5 Related Provisions.

2.5.1 Logo. Licensee has adopted the logo shown in the Identity Standards for
use in connection with its operations (“Logo”). Licensee is the owner of all
rights associated with the Logo and will be responsible for the registration and
enforcement of those rights. Licensee may, without Licensor’s consent, modify
the Logo and develop one or more new logos, provided the modified Logo and any
new logos comply with the requirements of this Agreement and will not result in
a likelihood of confusion with logos used by Licensor.

2.5.2 Tag Lines. Licensee may, without Licensor’s consent, adopt tag lines and
other elements of its communication and identity strategy, provided those tag
lines and elements: (a) are consistent with the requirements of this Agreement;
(b) will not result in a likelihood of confusion with tag lines and elements
being used by Licensor; and (c) will not detract from the effectiveness of the
Licensed Marks.

2.5.3 Toll-Free Numbers. As between Licensor and Licensee, Licensor shall own
and operate all toll-free numbers, including without limitation, 800, 866, 877,
and 888 extensions, which contain numbers that in sequence spell out Timken.

2.5.4 Timken.com. Licensee acknowledges and agrees that Licensor is the owner of
and will control all rights and interest in and to domain name registration for,
and homepage located at, www.timken.com. Licensor shall provide a link on the
home page of www.timken.com to the home page of Licensee’s main internet site.
The link will be located in the Quick Links area and will use the Logo as the
link. This obligation will continue until the

 

7



--------------------------------------------------------------------------------

earlier of (a) 18 months following the Effective Date or (b) such time as the
number of clicks on the link during a calendar month is less than 25% of the
number of clicks into the Steel Business pages during the last full calendar
month preceding the Effective Date.

2.5.5 Generic Top-Level Domains. Licensee shall not apply for or own the
.timken, .timkensteel or any other confusingly similar generic top level
domains.

2.5.6 Signs and Identifiers. As soon as practicable after the Effective Date,
but no later than six months after the Effective Date, Licensee shall, at its
expense, remove all exterior and interior commercial signs and similar
identifiers on assets or properties owned or held by it that refer or pertain
specifically to Licensor or Licensor’s business.

2.5.7 License Limited to Steel Fields of Use. Notwithstanding any other
provision of this Agreement to the contrary, Licensee shall not use the Licensed
Marks other than in connection with the Steel Fields of Use. If Licensee desires
to add products or services to the Steel Fields of Use, Licensee shall address a
request to the Governance Committee.

2.5.8 Licensee’s Other Marks. Licensee shall not develop or use any mark that
would result in a likelihood of confusion with the Licensed Marks, other than
new marks approved and licensed as Licensed Marks under this Agreement.

2.6 Business Conduct. Licensee and Licensor shall at all times conduct their
respective businesses and operations in a manner intended (a) to avoid confusion
of the public between the identity, business and activities of Licensee and
those of Licensor, and (b) to enhance and support the value and prestige of the
Licensed Marks, and so as not to bring disrepute upon the other Party.

2.7 Licensor Restrictions. Licensor shall not use or license any third party the
right to use the TimkenSteel Mark in any field of use. Licensor shall not use or
license any third party to use the Timken Mark or any confusingly similar mark
for (a) Materials (as defined in Schedule C) or (b) finished hydraulic
cylinders, raised bore drill rods or blast hole drill pipe in the Steel Fields
of Use. Licensee acknowledges that Licensor will continue to use and to license
third parties to use the Timken Mark except as prohibited in this Section 2.7.

2.8 Fair Use. Nothing in this Agreement is intended to restrict or limit either
Party’s right to make any use of any term or trademark that constitutes fair use
under applicable law, including factual historical references.

ARTICLE 3

OWNERSHIP, REGISTRATION AND ENFORCEMENT

3.1 Ownership.

3.1.1 The Parties acknowledge and agree that Licensor is the sole and exclusive
owner of all right, title and interest in and to the Licensed Marks and all the
goodwill associated therewith, notwithstanding Licensee’s right to register
domain names and Trade Names in its own name. Licensee understands, accepts and
agrees that its use of the Licensed Marks, including all goodwill and any
additional value in the Licensed Marks created by such usage of the Licensed
Marks, shall inure solely to the benefit of Licensor. Nothing in this Agreement
is to be construed as granting to Licensee or retaining by Licensee any right,
title or interest in or to the Licensed Marks, other than Licensee’s rights to
use the Licensed Marks and to register and use the domain names and Trade Names
in accordance with this Agreement.

 

8



--------------------------------------------------------------------------------

3.1.2 During the Term and thereafter, Licensee, its Affiliates and sublicensees
shall not: (a) use the Licensed Marks except as permitted hereunder; (b) apply
to register or cooperate in any effort by any third party to register the
Licensed Marks, any trademarks, service marks, domain names or Trade Names
containing Licensed Marks, any trademarks, service marks, domain names or Trade
Names of Licensor, or any trademarks, service marks, domain names or Trade Names
that are confusingly similar to any of the foregoing, anywhere in the world in
connection with any products or services, except as specifically permitted under
this Agreement during the Term; (c) challenge or participate in any challenge of
Licensor’s exclusive rights in the Licensed Marks or any trademarks, service
marks, domain names or Trade Names of Licensor; (d) do anything else
inconsistent with Licensor’s ownership of the Licensed Marks or any trademarks,
service marks, domain names and Trade Names of Licensor; (e) license, authorize,
or otherwise permit, its Affiliates, sublicensees or third parties to use the
Licensed Marks, except as permitted hereunder; or (f) use, assert, pledge or
rely upon the Licensed Marks or this Agreement to incur, secure or perfect any
obligation or indebtedness.

3.2 Use by Licensee. Use by Licensee of the Licensed Marks shall qualify as
valid use by the Licensor. Licensee shall cooperate in taking any actions
reasonably requested by Licensor to establish the use of the Licensed Marks by
Licensee, its Affiliates and sublicensees, including signing any document,
application, filing or agreement, or providing usage specimens reasonably
necessary therefor.

3.3 Registration and Maintenance of Trademark Rights.

3.3.1 Generally. Except for Licensee’s right to register domain names and Trade
Names (as provided in Section 3.4), Licensor shall be responsible for performing
all searches, prosecution or other procurement, registration, and maintenance of
the Licensed Marks. Licensor is the sole Party entitled to procure and register
the Licensed Marks, including any Licensed Marks added to this Agreement by
amendment, and is the sole and exclusive owner thereof; provided, however, that
if Licensor fails to maintain in force a registration of a Licensed Mark in use
by Licensee in one or more of the Steel Fields of Use or to diligently prosecute
an application filed for registration of a new Licensed Mark, Licensee may take
reasonable actions at its sole cost and expense to maintain in force a
registration for such Licensed Mark or to prosecute the application filed for
the new Licensed Mark, and Licensor shall reasonably cooperate with Licensee in
connection therewith.

3.3.2 New Registrations. If a product or service within the Steel Fields of Use
is not covered by a trademark registration or pending application in a country
in the Territory in which Licensee is using or intends to use a Licensed Mark,
Licensee may request that Licensor pursue trademark registration by giving
written notice to Licensor specifying the Licensed Mark, the country or
countries in which registration is sought, and the products and services within
the Steel Fields of Use with which Licensee is using or proposes to use the
Licensed Mark. Licensor shall conduct a trademark search and provide a copy of
any resulting search report to Licensee. Following its review of such search
report, Licensee may request that Licensor apply for registration of the
Licensed Mark in one or more of the countries for products and services
identified in the request, and if, based on the trademark search or other
information which it shares with Licensee, Licensor does not reasonably perceive
a significant risk associated with use or registration of the Licensed Mark,
Licensor shall use commercially reasonable efforts to pursue registration.

 

9



--------------------------------------------------------------------------------

3.3.3 Costs. Licensee shall be responsible for and shall reimburse Licensor for
all costs and expenses incurred by Licensor in searching, prosecuting or
otherwise procuring, registering and maintaining the Licensed Marks for the
Steel Fields of Use, including new Licensed Marks added to this Agreement by
amendment, including all maintenance and filing fees and reasonable attorneys’
fees associated with those activities. Licensee shall further be responsible for
and shall reimburse Licensor for all costs and expenses incurred by Licensor in
searching, prosecuting or otherwise procuring, registering and maintaining the
marks listed in Schedule E (“Other Marks”), including all maintenance and filing
fees and reasonable attorneys’ fees, even though such Other Marks are owned by
Licensor and are not Licensed Marks. Licensor shall use a commercially
reasonable method to allocate between Licensor and Licensee costs and expenses
that are not clearly divisible, such as for application, registration and
maintenance fees, and associated professional fees for multiple class
registrations. Licensor shall invoice Licensee quarterly for all such costs.

3.3.4 Avoidance of Abandonment by Licensee. To avoid abandonment of any Licensed
Marks in the Steel Fields of Use, if Licensee intends to indefinitely cease use
of any Licensed Marks in one or more of the Steel Fields of Use, or, after
having commenced use of the Licensed Marks in one or more of the Steel Fields of
Use, at any time thereafter does not use such Licensed Marks in such Steel
Fields of Use for a period of 24 consecutive months, Licensee’s rights under
this Agreement to use such Licensed Marks in such Steel Fields of Use shall
revert to Licensor without any compensation or limitation. Licensee shall
provide Licensor with prior written notice before it ceases use of any Licensed
Marks in any one or more of the Steel Fields of Use. Licensee shall not agree
with a third party to restrict or forego use of any of the Licensed Marks in any
one or more of the Steel Fields of Use except with prior written approval from
Licensor.

3.4 Registration and Maintenance of Domain Names and Trade Names. Licensee shall
be responsible, at its sole cost and expense, for procuring and maintaining the
domain names and Trade Names permitted under this Agreement. Licensee shall
promptly notify Licensor any time it has obtained registration of a domain name
or Trade Name governed by this Agreement. The notice must include the type of
registration, the registration date, the registering office, and the expiration
date, if any. If Licensee decides not to renew a domain name or Trade Name
incorporating a Licensed Mark, Licensee shall notify Licensor in writing no
later than 60 days prior to the renewal deadline. Upon Licensor’s request and at
Licensor’s sole cost and expense, Licensee shall transfer to Licensor such
domain name or Trade Name registration. Thereafter Licensor may maintain such
transferred domain name or Trade Name at its cost in its discretion.

3.5 Protection and Enforcement.

3.5.1 Notice and Consultation. If Licensee becomes aware of any Unauthorized Use
with respect to any of the Licensed Marks, or if either Party becomes aware of
any Unauthorized Use with respect to any of the Licensed Marks relating to any
Steel Fields of Use, then that Party shall promptly notify the other in writing
and provide relevant information in its possession relating to such Unauthorized
Use, and the Parties shall cooperate and consult in good faith regarding
appropriate action to address the Unauthorized Use, consistent with the
provisions of this Section 3.5. For purposes of this Section 3.5, “Unauthorized
Use” means any actual, potential, or threatened infringement, misappropriation,
act of unfair competition, or other harmful or wrongful activities by any third
party with respect to any of the Licensed Marks.

 

10



--------------------------------------------------------------------------------

3.5.2 Routine Preliminary Enforcement. Notwithstanding any other provision of
this Section 3.5, to address actions taken by third parties in the Steel Fields
of Use which Licensee reasonably believes are impairing or are likely to impair
Licensee’s rights with respect to the Licensed Marks, Licensee may pursue
administrative proceedings under the ICANN Uniform Domain Name Dispute
Resolution Policy, undertake customs enforcement actions, and send
communications or notices (e.g., cease and desist letters) to third parties, if
Licensee reasonably believes that such action could not reasonably be expected
to provide a basis for declaratory judgment jurisdiction by any third party.
Licensee is not required to obtain the consent of Licensor prior to taking such
action but shall keep Licensor informed of the status and results of such
action. If Licensee wishes to have suit filed against a third party, Section
3.5.3 and 3.5.4 shall apply. Licensee shall be liable for all litigation costs
and expenses and shall indemnify Licensor according to the procedures set forth
in Section 7.1 if a third party commences litigation in response to or relating
to an action taken by Licensee pursuant to this Section 3.5.2.

3.5.3 Enforcement by Licensor. Licensor may take such action as it deems
appropriate to protect its rights in the Licensed Marks. Licensor shall consult
in good faith with Licensee prior to entering into any settlement, consent
judgment, or other voluntary final disposition of any action or proceeding that
Licensor reasonably believes would materially impair the rights granted to
Licensee under this Agreement. If Licensor commences an action or proceeding
arising from Unauthorized Use (a “Licensor Action”), Licensor will have the
right to control and conduct all negotiations, proceedings, defense and
settlement relating to such Licensor Action. The costs associated with and any
damages awarded or settlement proceeds recovered in connection with a Licensor
Action will be allocated between the Parties based on the relative impact of the
Unauthorized Use on the Parties, as determined in Licensor’s reasonable judgment
following consideration by the Governance Committee. At Licensor’s expense,
Licensee shall provide all assistance reasonably requested by Licensor with
respect to such Licensor Action. Licensor may join Licensee as a party to such
Licensor Action if, in Licensor’s reasonable judgment, joining Licensee would be
beneficial to the outcome of the Licensor Action.

3.5.4 Enforcement by Licensee. If an Unauthorized Use involves use of the
Licensed Marks in connection with the Steel Fields of Use, and if such
Unauthorized Use persists and Licensor does not commence an action or proceeding
under Section 3.5.3 within a reasonable time, Licensee shall have the right to
undertake an action or proceeding to address such Unauthorized Use after
consulting in good faith with Licensor regarding Licensee’s intended
undertaking. Licensee promptly shall advise Licensor of Licensee’s intention to
institute any such action or proceeding, and shall provide Licensor an
opportunity to voluntarily join in such action or proceeding at Licensor’s
expense. If Licensor voluntarily joins in any such action or proceeding, any
damages awarded or settlement proceeds recovered shall be allocated between the
Parties as specifically provided in the applicable award or settlement, or if
not so allocated, then by the Parties in good faith after each Party’s out of
pocket expenses are satisfied from the proceeds of the award or settlement
(pro-rata if there are insufficient funds). If Licensor chooses not to
voluntarily join in any such action or proceeding, then at Licensee’s expense,
Licensor shall provide any assistance reasonably requested by Licensee with
respect to such action or proceeding, and Licensor shall not oppose the joinder
of Licensor by Licensee as a party to such action or proceeding if required by
law or the applicable court. In any action or proceeding in which Licensor does
not voluntarily join, Licensee will retain all damages awarded or settlement
proceeds. Licensee shall not enter into any settlement, consent judgment, or
other voluntary final disposition of any action or proceeding under this Section
3.5.4 without written approval of Licensor, which shall not be unreasonably
conditioned, withheld or delayed.

 

11



--------------------------------------------------------------------------------

3.6 Defense and Settlement of IP Allegations.

3.6.1 Notice and Consultation. If Licensee becomes aware of any IP Allegation
with respect to any of the Licensed Marks, or if either Party becomes aware of
any IP Allegation with respect to any of the Licensed Marks relating to any
Steel Fields of Use, then that Party shall promptly notify the other in writing
and provide relevant information in its possession relating to such IP
Allegation, and the Parties shall cooperate and consult in good faith regarding
appropriate action to address the IP Allegation, consistent with the provisions
of this Section 3.6. For purposes of this Section 3.6, “IP Allegation” means any
allegation or claim by any third party that any of the Licensed Marks is invalid
or infringes, dilutes or violates the rights of any third party.

3.6.2 Resolution by Licensor. Licensor will have exclusive control over the
resolution of any IP Allegation, including all negotiations, proceedings,
defense and settlement, including the right to agree to an injunction against
further use of any Licensed Mark at issue or to otherwise settle such IP
Allegation, provided that no such settlement, consent judgment, or other
voluntary final disposition will require any payment by Licensee without
Licensee’s prior written consent. When possible under the circumstances, before
agreeing to a settlement, consent judgment, or other voluntary final
disposition, Licensor shall advise Licensee regarding any part of such proposed
disposition which affects or may reasonably be expected to affect Licensee’s use
of any Licensed Mark, and shall consider in good faith any alternative terms
proposed by Licensee to preserve Licensee’s right to continue to use the
Licensed Marks pursuant to this Agreement without interruption.

3.6.3 Resolution by Licensee. If Licensor does not take reasonable action to
resolve an IP Allegation within a reasonable period of time following such
notice:

(a) Licensee may assume control over the resolution of such IP Allegation, but
solely to the extent such IP Allegation relates to allegations, claims or
demands (actual or threatened) against Licensee or any of its Affiliates or
sublicensees in the Steel Fields of Use; and

(b) Licensee may, among other options, agree to an injunction against further
use of any Licensed Mark by Licensee or any of its Affiliates or sublicensees in
the Steel Fields of Use and otherwise settle such IP Allegation with respect to
Licensee and its Affiliates and sublicensees in the Steel Fields of Use,
provided that such settlement, consent judgment or voluntary final disposition
does not bind or apply to Licensor in any manner without Licensor’s prior
written consent.

3.6.4 Assistance. Subject to the foregoing, each Party shall provide such
assistance as the other Party may reasonably request in connection with the
defense or settlement of any IP Allegation.

3.7 Management of the Licensed Marks. In furtherance of the protection and
preservation of the Licensed Marks, Licensee agrees to cooperate and provide
reasonable assistance with the administrative activities involving the Licensed
Marks and to comply with all reasonable requests by Licensor to review and
evaluate the portfolio of Licensed Marks, including reviews of the current and
planned use or abandonment of the Licensed Marks.

 

12



--------------------------------------------------------------------------------

3.8 Recordation of Agreement. The Parties recognize that in some countries in
the Territory, it may be necessary or desirable to record or register this
Agreement, a registered user agreement or other documentation associated with
the licenses granted in this Agreement. If Licensor determines that such filing
is necessary or desirable, the Parties shall cooperate with respect to the
preparation and filing thereof.

ARTICLE 4

ASSIGNMENT AND SUBLICENSING

4.1 By Licensor. Licensor shall not assign this Agreement without the prior
written consent of Licensee, except to an Affiliate or as part of a Change of
Control of Licensor. No purported assignment in violation of the preceding
sentence will be effective. No assignment will be effective until the assignee
agrees in writing to be bound by the terms and conditions of this Agreement.

4.2 By Licensee.

4.2.1 Assignment. Licensee shall not assign this Agreement or any of its rights
under this Agreement, including the license granted in this Agreement, either
expressly or by operation of law, except pursuant to an Approved Change of
Control as described in Section 5.5. No purported assignment in violation of the
preceding sentence will be effective. No assignment will be effective until the
assignee agrees in writing to be bound by the terms and conditions of this
Agreement.

4.2.2 Sublicense.

(a) Licensee shall not sublicense its rights under this Agreement or grant any
third party the right to use the Licensed Marks except as provided in this
Section 4.2.2. No purported sublicense or grant of rights in violation of the
preceding sentence will be effective. Licensee shall ensure that any sublicensee
(permitted or not) complies with the obligations required to be imposed by the
provisions of this Section 4.2.2. The rights granted by Licensee in an
authorized sublicense shall be no greater than those granted to Licensee in this
Agreement.

(b) Licensee may sublicense to a Subsidiary the right to use the Licensed Marks
as a trademark or service mark for the products and services within the Steel
Fields of Use for the furtherance of Licensee’s or such Subsidiary’s business or
operations. Such sublicense will not include the further right to sublicense,
and will not be effective until such Subsidiary agrees in writing that it is
subject to the terms and conditions of this Agreement.

(c) Licensee may grant permission to its distributors and sales representatives
to use the TimkenSteel Mark in a limited manner incidental to the promotion and
sale of TimkenSteel-branded products and services in the Steel Fields of Use,
provided that Licensee uses reasonable efforts to have such distributors and
sales representatives agree in writing to be bound by terms reasonably designed
to obligate such distributors and sales representatives to use the TimkenSteel
Mark only in a pre-approved manner, to not further grant rights in or sublicense
the TimkenSteel Mark, and to reserve all ownership rights in the TimkenSteel
Mark to Licensor.

(d) Licensee may grant permission to its suppliers to mark the products in the
Steel Fields of Use they supply solely to Licensee with the TimkenSteel Mark,
provided that Licensee uses reasonable efforts to have such suppliers agree in
writing to

 

13



--------------------------------------------------------------------------------

be bound by terms reasonably designed to obligate such suppliers to use the
TimkenSteel Mark only in a pre-approved manner, to not further grant rights in
or sublicense the TimkenSteel Mark, and to reserve all ownership rights in the
TimkenSteel Mark to Licensor.

ARTICLE 5

TERM AND TERMINATION

5.1 Term. The Term of this Agreement shall begin on the Effective Date and shall
continue perpetually, unless this Agreement is earlier terminated as set forth
in Section 5.3 or Section 5.5.

5.2 Non-Material Breach. With respect to a breach of this Agreement that is
neither a Material Breach nor a breach of Article 6 (Quality Assurance), a Party
may provide the other Party with written notice alleging that the other Party
has breached an obligation under the Agreement. The written notice must set
forth with particularity a description of the purported breach and requested
actions to remedy the breach. The Party accused of breach in such notice will
have 30 days from the date of receipt of the notice to cure the breach. If the
breach is not capable of being cured within 30 days, the Party accused will have
an additional 30 days to cure the breach. The breaching Party shall act in good
faith, using commercially reasonable efforts to cure the breach as soon as
possible, but not later than 60 days from receipt of the initial notice.

5.3 Termination.

5.3.1 Termination by Licensee. Licensee may terminate this Agreement by giving
not less than 90 days’ written notice to Licensor. Licensee’s notice must
specify the effective date of termination, which shall not be more than three
years following the date of the notice. Licensee shall cease all use of the
Licensed Marks by the date of termination indicated in the notice.

5.3.2 Termination by Licensor. Licensor may terminate this Agreement by written
notice to Licensee in any of the circumstances described in this Section 5.3.2.

(a) Material Breach. Licensor may terminate this Agreement upon a Material
Breach of this Agreement by Licensee if such Material Breach remains uncured or
otherwise unresolved for a period of 90 days or more following Licensee’s
receipt of written notice from Licensor. The written notice must set forth with
sufficient particularity a description of the asserted breach and the proposed
actions to be taken to remedy the breach. A “Material Breach” means any of the
following:

(i) Licensee’s intentional disregard for or chronic failure to comply with its
obligations under Article 6 (Quality Assurance), which failure materially and
adversely impacts the Licensed Marks, any other marks of Licensor, or the
goodwill associated with any of the foregoing;

(ii) Licensee’s intentional disregard for or chronic failure to comply with its
obligations to use the Licensed Marks in accordance with the requirements of the
Identity Standards, which failure materially and adversely impacts the Licensed
Marks, any other marks of Licensor, or the goodwill associated with any of the
foregoing;

 

14



--------------------------------------------------------------------------------

(iii) Licensee’s intentional disregard for or chronic failure to comply with its
obligation to remedy breaches that are not Material Breaches, as required by
Section 5.2;

(iv) Licensee’s willful misconduct which materially and adversely impacts the
Licensed Marks, any other marks of Licensor, or the goodwill associated with any
of the foregoing;

(v) Licensee’s knowing use of any Licensed Marks in any fields of use other than
the Steel Fields of Use, or Licensee’s knowing use of any other marks of
Licensor, except as expressly permitted under this Agreement; or

(vi) Licensee’s purported assignment, sublicense or grant of rights in willful
breach of the prohibitions set forth in Section 4.2.

(b) Upon Licensee Ceasing Use of the Licensed Marks. Licensor may terminate this
Agreement immediately upon written notice if Licensee ceases or publicly
announces its intention to cease substantially all use of all Licensed Marks.
Licensor may not exercise this right if Licensee has previously given a notice
under Section 5.3.1 that specifies an effective date of termination later than
the date of the actual or the announced intended cessation of use.

(c) Upon a Change of Control. Licensor may terminate this Agreement immediately
upon a Change of Control of Licensee other than an Approved Change of Control.
Upon an Approved Change of Control, Section 5.5 shall immediately apply.

(d) Upon the Occurrence of an Insolvency Action. This Agreement will
automatically terminate without the need for any ratifying or other act if and
when an Insolvency Action takes place with respect to Licensee.

5.4 Effect of Termination.

5.4.1 Reversion of Rights. Except as otherwise expressly provided in this
Agreement, all of Licensee’s rights in this Agreement shall immediately revert
to Licensor upon termination of this Agreement. Licensee and its sublicensees
shall promptly undertake steps to cease all use of the Licensed Marks by the
time periods indicated in this Section 5.4 or, in the case of termination by
Licensee under Section 5.3.1, by the date indicated in Licensee’s notice. For so
long as Licensee and its sublicensees continue to use the Licensed Marks,
whether or not permitted, they shall comply with all provisions of this
Agreement applicable to that use, including but not limited to Article 6
(Quality Control).

5.4.2 Time Periods – Other Than Approved Change of Control. Upon termination
under Section 5.3.2, Licensee shall, and shall cause all sublicensees to: (a) as
soon as reasonably practical, but no later than 30 days following the effective
date of termination, cease producing or manufacturing, by or on behalf of
Licensee, products, Marketing Materials, and Promotional Items using or bearing
any of the Licensed Marks, and cease all new use of any of the Licensed Marks;
(b) cease registering new domain names and Trade Names and, as soon as
reasonably practical, commence the actions described in Section 5.4.3 (for
domain names) and 5.4.4 (for Trade Names); and (c) as soon as reasonably
practical, but no later than one year following the effective date of the
termination, cease all use of the Licensed Marks, including using, selling or
otherwise distributing products, Marketing Materials, Promotional Items or any
other item bearing or using any of the Licensed Marks, regardless of when
produced or manufactured. For the avoidance of doubt, this Section 5.4.2 does
not apply to an Approved Change of Control; instead, Section 5.5 applies.

 

15



--------------------------------------------------------------------------------

5.4.3 Transfer of Domain Names. Upon termination of this Agreement for any
reason, Licensee shall, and shall cause its sublicensees to, take all necessary
steps to transfer promptly to Licensor the registrations for all domain names
containing the Licensed Marks or marks confusingly similar thereto registered to
them or within their power, possession or control.

5.4.4 Amendment or Cancellation of Trade Names. Upon termination of this
Agreement for any reason, Licensee shall, and shall cause its sublicensees to,
take all necessary steps to cancel or amend all registrations of Trade Names so
as to remove the Licensed Marks from such Trade Names.

5.5 Approved Change of Control.

5.5.1 Conversion of Term. In case of an Approved Change of Control of Licensee,
the term of this Agreement, including the licenses granted in Article 2, shall
cease being a perpetual term and shall immediately convert to a term of three
years or such other period as the Parties may agree, calculated from the date of
the Approved Change of Control. If the Approved Change of Control is
accomplished by way of a transfer of all or substantially all of the assets of
Licensee, the assignment of this Agreement will not be effective until the
assignee agrees in writing to be bound by all terms, conditions and limitations
of this Agreement. Licensee (or its assignee) shall plan its activities so as to
have completely ceased using, and to have caused all sublicensees to cease
using, the Licensed Marks by the expiration of the term.

5.5.2 Additional Modification. Upon an Approved Change of Control: (i) the
license will be limited to use in connection with products and services
comparable in kind and quality to those sold by Licensee in the ordinary course
at the time of the Approved Change of Control, but all still within the Steel
Fields of Use; and (ii) neither Licensee nor, if applicable, its assignee may
create new or additional Trade Names using the Licensed Marks.

5.5.3 “Approved Change of Control” means a Change of Control in which, in
Licensor’s sole discretion as reflected in a written notice to Licensee: (i) the
Person that controls Licensee (or the assignee of Licensee) after such Change of
Control is a Person which has provided Licensor with adequate assurances of
Licensee’s and such Person’s ability to perform its obligations pursuant to this
Agreement, including, but not limited to, such Person’s stability, financial
strength, quality controls, business reputation and sales capabilities; and
(ii) there will not be any material adverse impact on the Licensed Marks, any
other marks of Licensor, or the goodwill associated with any of the foregoing.

ARTICLE 6

QUALITY ASSURANCE

6.1 Quality of Products and Services.

6.1.1 Quality Standards. Licensee shall use the Licensed Marks only in
connection with high-quality products and services that comply with all
applicable laws and regulations in the jurisdictions in which such products and
services are advertised, marketed, sold, distributed or manufactured. Licensor
recognizes that, prior to the Effective Date, the operations now conducted

 

16



--------------------------------------------------------------------------------

by Licensee used the Licensed Marks in connection with the Steel Fields of Use,
and during that period of use the products and services with which the Licensed
Marks were used were of acceptable quality. Accordingly, products and services
that are at least of equal quality to Licensee’s products and services as of the
Effective Date shall generally be considered to comply with the requirements of
this Section 6.1.

6.1.2 Quality Systems. Licensee shall maintain throughout the Term an effective
system for evaluating, monitoring and ensuring the continuing quality of
products and services Licensee sells and offers in connection with the Licensed
Marks. With respect to any particular facility where such products are
manufactured or processed, or where such services are provided, continued
certification of ISO 9001 or its equivalent will be considered sufficient to
satisfy this obligation.

6.2 Monitoring.

6.2.1 Reporting. Licensee shall submit reports at least quarterly to Licensor in
the form agreed to by the Parties from time to time, sufficient for Licensor to
confirm the consistent quality of products and services provided in connection
with the use of the Licensed Marks.

6.2.2 Audits. Licensor or its authorized designee may conduct annual quality
control audits to inspect plants, facilities, products or services bearing or
associated with the Licensed Marks. The scope of the audits will be comparable
to those periodically performed by the Bearings Business prior to the Effective
Date. In addition, Licensor or its authorized designee may conduct such quality
control audits at any of the following times: (a) as the result of a Material
Incident; (b) as the result of a new sublicensee or facility associated with the
Licensed Marks; or (c) upon an Approved Change of Control of Licensee. A request
for audit shall be made at least ten business days prior to the commencement of
the audit. Any audit shall be conducted during regular business hours and in a
manner designed to minimize disruption to Licensee’s normal business activities.

6.3 Non-Compliance.

6.3.1 “Material Incident” means any one of the following: (a) a series of
significant quality problems related to the same root cause, demonstrating a
potential failure of Licensee’s quality control system, (b) an unsatisfactory
audit conducted pursuant to Section 6.2.2, or (c) the loss of a quality
certification described in Section 6.1.2. Licensee shall promptly notify
Licensor of the occurrence of a Material Incident.

6.3.2 Notice of Non-Compliance. Licensor may notify Licensee (“Notice of
Non-Compliance”) if Licensee or any of its Affiliates or permitted sublicensees
is not in compliance with the obligations of Section 6.1 or Section 6.2, or if a
Material Incident has occurred (“Quality Issue”). The Notice of Non-Compliance
must be in writing and must set forth with sufficient particularity a
description of the nature of the Quality Issue and any requested action for
curing the Quality Issue. Upon Licensee’s receipt of a Notice of Non-Compliance,
Licensee shall promptly correct the Quality Issue identified therein by enacting
the cure mechanisms described in Section 6.3.3.

 

17



--------------------------------------------------------------------------------

6.3.3 Cure of Non-Compliance.

(a) Cure Plan. Licensee shall act in good faith, using commercially reasonable
efforts to cure or otherwise resolve all Quality Issues as soon as practicable.
If the Quality Issues identified in a Notice of Non-Compliance cannot reasonably
be cured or otherwise resolved within 30 days following receipt of such notice,
Licensee shall submit to Licensor a written plan to correct the Quality Issues
(“Cure Plan”) within 30 days following receipt of the Notice of Non-Compliance.
Licensee shall include a Cure Plan in any notification it makes to Licensor of a
Material Incident.

(b) Initial Cure Period. After Licensee submits its Cure Plan to Licensor, the
Parties shall each appoint a representative to promptly review and discuss in
good faith the proposed Cure Plan. When Licensor, in its sole but good faith
discretion, has approved the Cure Plan, Licensee shall have 120 days or such
longer period as approved by Licensor on a case-by-case basis in its sole but
good faith discretion in which to cure the Quality Issues (“Initial Cure
Period”).

(c) Additional Cure Period. If the Quality Issues are not capable of being
cured, the Cure Plan is not capable of being completely executed within the
Initial Cure Period, or the Quality Issues otherwise remain uncured after the
expiration of the Initial Cure Period, Licensor and Licensee shall engage the
Governance Committee to promptly negotiate in good faith additional cure plans
for an additional cure period that may be reasonably necessary and appropriate
to correct such Quality Issues. If the Parties are unable to agree on an
additional cure plan or additional cure period, Licensor shall, in its sole but
good faith discretion, make such determinations.

6.3.4 Failure to Cure; Reinstatement.

(a) If the Quality Issues have not been cured within the time period provided
for in the Initial Cure Period and any additional cure period, then such Quality
Issues shall be deemed to be uncured (“Uncured Quality Issues”). Licensee shall
cease use of the Licensed Marks on or in connection with any products, services
and activities that are the subject of the Uncured Quality Issues as soon as
reasonably practicable but no later than one year following the date on which
such Quality Issues are determined to be Uncured Quality Issues. During such
time, Licensee may not create, manufacture, produce, distribute or otherwise use
any new Marketing Materials, Promotional Items, or products or services using
any Licensed Marks that are associated with the Uncured Quality Issues.

(b) Unless the Agreement has terminated as provided in Article 5, Licensee may
continue its efforts toward completing the cure following a failure described in
Section 6.3.4(a), and if the Quality Issues are cured to the reasonable
satisfaction of Licensor, then Licensee’s rights to use the Licensed Marks shall
be reinstated from that date forward.

6.4 Sublicensees. For the avoidance of doubt, the obligations of Licensee and
the rights of Licensor under this Article 6 apply equally with respect to any
sublicensee of Licensee.

6.5 Nothing in this Article 6 shall be deemed to expand the rights of Licensee
herein, to limit Licensee’s obligations hereunder, or to preclude Licensor from
pursuing any other rights or remedies.

 

18



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 By Licensee. Licensee shall defend, indemnify and hold harmless Licensor and
its Affiliates and its and their successors, legal representatives or assigns,
and their respective officers, agents, employees and representatives
(collectively, “Licensor Indemnitees”), from and against all damages,
liabilities, losses, costs and expenses of any and every nature or kind
whatsoever, (including reasonable attorneys’ fees and disbursements and all
amounts paid in investigation, defense or settlement of the foregoing)
(collectively, “Damages”) that any of the Licensor Indemnitees may incur as a
result of third-party actions, proceedings or claims to the extent arising out
of or in consequence of: (a) the formulation, manufacture, production,
packaging, transportation, storage, performance, marketing, merchandising,
promotion, advertisement, distribution or sale of any product, material or
service by or on behalf of Licensee, its Affiliates or its sublicensees that
bear, use or are associated with the Licensed Marks, including, without
limitation under any theory of product liability, tort or otherwise, in each
instance except to the extent the Damages are attributable to a breach of this
Agreement by any Licensor Indemnitee; (b) any breach of this Agreement by
Licensee; (c) use of the Licensed Marks by Licensee or its Affiliates or their
employees, agents, or sublicensees in a manner which infringes upon the rights
of third parties; and (d) any failure by Licensee or its Affiliates or their
employees, agents, or sublicensees to comply with applicable law in connection
with this Agreement.

7.2 By Licensor. Licensor shall defend, indemnify and hold harmless Licensee and
its Affiliates and its and their successors, legal representatives or assigns,
and their respective officers, agents, employees and representatives
(collectively “Licensee Indemnitees”), from and against all Damages (as defined
in Section 7.1) that any of Licensee Indemnitees may incur as a result of
third-party actions, proceedings or claims to the extent arising out of or in
consequence of: (a) the formulation, manufacture, production, packaging,
transportation, storage, performance, marketing, merchandising, promotion,
advertisement, distribution or sale of any product, material or service by or on
behalf of Licensor, its Affiliates or its licensees (other than Licensee or its
Affiliates or their sublicensees) that bear or use the Timken trademark,
including, without limitation under any theory of product liability, tort or
otherwise, in each instance except to the extent the Damages are attributable to
a breach of this Agreement by any Licensee Indemnitee; (b) any breach of this
Agreement by Licensor; (c) use of the Licensed Marks by Licensor or its
Affiliates or their employees, agents, or sublicensees in a manner which
infringes upon the rights of third parties; and (d) any failure by Licensor or
its Affiliates or their employees, agents or sublicensees to comply with
applicable law in connection with this Agreement.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties. Each Party represents and warrants that:

8.1.1 the Party has the full legal right, title, interest, power and authority
to enter into this Agreement and to perform its legal obligations hereunder, and
has taken all necessary action to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

8.1.2 this Agreement has been duly executed and delivered on behalf of the Party
and constitutes a legal, valid, binding obligation, enforceable against the
Party in accordance with its terms; and

 

19



--------------------------------------------------------------------------------

8.1.3 to the best of the Party’s knowledge and belief, the execution and
delivery of this Agreement and the performance of the Party’s obligations
hereunder do not conflict with or violate any requirement of applicable laws or
regulations and do not conflict with, or constitute a default under, any
contractual obligation of the Party.

ARTICLE 9

DISCLAIMER OF WARRANTIES; LIMITATION OF DAMAGES

9.1 Disclaimer. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
LICENSES GRANTED IN THIS AGREEMENT TO LICENSEE ARE GRANTED ON AN “AS IS” BASIS
WITH NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, AND LICENSOR, ON BEHALF OF
ITSELF AND ITS AFFILIATES, HEREBY EXCLUDES AND DISCLAIMS ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE LICENSES AND
LICENSED MARKS, INCLUDING THOSE REGARDING MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ENFORCEABILITY AND NON-INFRINGEMENT AND ANY
WARRANTIES IMPLIED BY ANY COURSE OF DEALING OR TRADE USAGE.

9.2 LIMITATION OF DAMAGES. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY WILL BE LIABLE UNDER ANY CIRCUMSTANCES OR LEGAL THEORY
FOR DAMAGES ARISING OUT OF THIS AGREEMENT RELATED TO INCONVENIENCE, DOWNTIME,
INTEREST, COST OF CAPITAL, FRUSTRATION OF ECONOMIC OR BUSINESS EXPECTATIONS,
LOST PROFITS, LOST REVENUES, LOST SAVINGS, LOSS OF USE, TIME, DATA, OR GOODWILL,
OR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, COLLATERAL OR CONSEQUENTIAL
DAMAGES, REGARDLESS OF WHETHER SUCH LOSSES ARE FORESEEABLE; PROVIDED, HOWEVER,
THAT: (a) TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY ANY DAMAGES
RELATED TO INCONVENIENCE, DOWNTIME, INTEREST, COST OF CAPITAL, FRUSTRATION OF
ECONOMIC OR BUSINESS EXPECTATIONS, LOST PROFITS, LOST REVENUES, LOST SAVINGS,
LOSS OF USE, TIME, DATA, OR GOODWILL, OR ANY SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL, COLLATERAL OR CONSEQUENTIAL DAMAGES, TO ANOTHER PERSON IN CONNECTION
WITH A THIRD PARTY CLAIM PURSUANT TO SECTION 7.1, SUCH DAMAGES WILL CONSTITUTE
DIRECT DAMAGES AS BETWEEN THE PARTIES AND WILL NOT BE SUBJECT TO THE LIMITATION
SET FORTH IN THIS SECTION 9.2; AND (b) THIS SECTION 9.2 WILL NOT APPLY TO ANY
DAMAGES THAT ARE FINALLY ADJUDICATED BY AN ARBITRATION TRIBUNAL OR COURT OF
COMPETENT JURISDICTION TO HAVE ARISEN FROM OR BE RELATED TO GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF THE INDEMNIFYING PARTY.

ARTICLE 10

GOVERNANCE; DISPUTE RESOLUTION

10.1 Governance Committee. The Parties shall form and maintain a committee to
oversee the performance of this Agreement (“Governance Committee”). The
Governance Committee will be the forum for initiating requests for consents or
modifications, overseeing progress on the cure process for any breaches under
this Agreement, and for beginning the dispute resolution process. Each Party
shall appoint three representatives to the Governance Committee, one each from
the strategy management, communications, and legal functions. The committee will
meet once each year to discuss generally the performance of the Agreement. The
members of the Committee appointed from the Parties’ respective

 

20



--------------------------------------------------------------------------------

communications functions will act as the primary points of contact between the
Parties with respect to the day-to-day performance of the Agreement, and they
will convene the full Governance Committee for additional meetings as needed to
discuss specific matters at the request of a Party or as otherwise required
hereunder.

10.2 Dispute Resolution. The Parties shall use commercially reasonable efforts
to resolve expeditiously and on a mutually acceptable negotiated basis any
dispute arising under or relating to this Agreement, by following the procedures
set forth in this Section 10.2. For the avoidance of doubt, the assertion of
breach under this Agreement by one Party is not itself a dispute, and nothing in
this Section 10.2 will suspend the time periods by which a breach must be cured,
as provided in this Agreement; however, if the Party against which the assertion
of breach has been made objects in any respect with the assertion of breach or
the cure plan suggested by the other Party, such Party shall use this dispute
resolution process to raise and resolve those objections. Each Party agrees that
the procedures set forth in this Article 10 will be the exclusive means for
resolution of any dispute under this Agreement. The initiation of informal
dispute resolution or arbitration under this Agreement will toll the applicable
statute of limitations for the duration of any such proceedings.

10.2.1 Notice. The dispute resolution process begins with a written notice from
one Party to the other, detailing the nature of the dispute and the outcome
desired by the notifying Party. To be effective, the notice must be directed to
the lead member of the Governance Committee of the other Party, as provided in
Section 12.14.

10.2.2 Meeting of Governance Committee. The Governance Committee shall meet as
often as the Parties reasonably deem necessary to attempt to resolve the
dispute, including, if the dispute involves an assertion of breach against a
Party, developing and overseeing compliance with an appropriate plan to cure the
breach.

10.2.3 Cooperation of the Parties. During the course of the Governance Committee
negotiation, subject to the Parties’ respective confidentiality obligations, all
reasonable requests made by either Party to the other Party for information will
be honored in order that the members of the Governance Committee may be fully
advised in the matter. The specific format for the Governance Committee’s
discussions and negotiations will be left to the discretion of the Governance
Committee, but may include the preparation of agreed upon statements of fact or
written statements of position furnished to the other Party.

10.2.4 Meeting of CEOs. If the Governance Committee is unable to resolve the
dispute within 30 days following the notice of dispute given under Section
10.2.1, or if a resolution agreed to by the Governance Committee fails to
resolve the situation, a Party may by formal notice pursuant to Section 12.14
refer the matter for resolution by the Chief Executive Officer (CEO) of each
Party, each of whom shall have the authority to resolve the dispute on behalf of
their Party. The CEOs will promptly meet in person or by phone and attempt to
resolve the dispute.

10.2.5 Mediation. If the dispute has not been resolved by the CEOs within 30
days following the formal notice given under Section 10.2.4, either Party may
submit the dispute to mediation. The mediation will be conducted in Canton, Ohio
by a single mediator from Judicial Arbitration and Mediation Services, Inc.
(“JAMS”). The mediator shall be selected by the Parties by mutual agreement from
the JAMS neutral panelists “Intellectual Property” list. If the Parties do not
agree on the selection of mediator within 30 days following receipt by the
Parties of the list of panelists, the mediator shall be selected from the
“Intellectual Property” list pursuant to the rules for selection of arbitrators
in the JAMS Comprehensive Arbitration Rules and Procedures.

 

21



--------------------------------------------------------------------------------

The mediator shall have 30 days from the submission to mediation or such longer
period as the Parties may mutually agree in writing to attempt to resolve the
dispute, and the Parties shall cooperate fully in the mediation process. The
Parties will share equally the costs, fees and expenses of the mediator and any
payments to JAMS for such mediation.

10.2.6 Except as otherwise independently discoverable, nothing said or
disclosed, nor any document produced, in the course of any negotiations,
conferences or discussions to settle a Dispute pursuant to this Section 10.2
will be offered or received as evidence or used for impeachment or for any other
purpose in any proceedings (including the arbitration proceedings contemplated
in Section 10.2.7), but will be considered to have been disclosed for settlement
purposes only.

10.2.7 Arbitration. If the mediation contemplated by Section 10.2.5 does not
resolve the dispute and a Party wishes to pursue its rights relating to such
dispute, then, except as provided in and subject to Section 10.2.8, such dispute
will be submitted to final and binding arbitration as provided in this
Section 10.2.7. Any Dispute concerning the propriety of the commencement of the
arbitration will be finally settled by such arbitration.

(a) The arbitration will be held in Canton, Ohio in accordance with the JAMS
Comprehensive Arbitration Rules and Procedures. The arbitration will be
conducted by a single arbitrator selected by mutual agreement. If the Parties do
not agree on the selection of arbitrator within 30 days following receipt by the
Parties of the list of panelists, the arbitrator will be selected from the JAMS
“Intellectual Property” list (exclusive of the mediator), pursuant to the JAMS
Comprehensive Arbitration Rules and Procedures.

(b) The decision of the arbitrator will be final and non-appealable (other than
for fraud) and may be enforced in any court of competent jurisdiction.

(c) The use of any mediation or other “alternative dispute resolution”
procedures shall not be construed under the doctrine of laches, waiver or
estoppel to adversely affect the rights of any party to the dispute.

(d) The arbitration award shall be issued within 30 calendar days following the
final submission of the matter to the arbitrator, and in all events within 6
months following the initiation of the arbitration.

(e) Discovery shall be allowed only pursuant to Rule 17 of the JAMS
Comprehensive Arbitration Rules and Procedures.

(f) The Parties shall share equally the costs and expenses of the arbitrator,
but each Party shall bear its own costs associated with participating in the
arbitration, including its attorneys’ and experts’ fees, unless the arbitrator
decides that one Party should be responsible for all costs and expenses,
including the reasonable attorneys’ fees and experts’ fees of the other Party.

10.2.8 Injunctive Relief. Notwithstanding the other provisions of Article 10, at
any time during the resolution of a dispute between the parties, either Party
may request a court of competent jurisdiction to grant provisional interim
relief, including pre-arbitration attachments or injunctions, solely (a) for the
purpose of preventing or minimizing irreparable harm for which money damages
would not provide adequate relief, or (b) in matters involving the disclosure of

 

22



--------------------------------------------------------------------------------

such Party’s Confidential Information. A delay in seeking injunctive relief
attributable to following the procedures of this Article 10 or otherwise seeking
to amicably resolve the dispute with the other Party, shall not serve as a basis
to deny injunctive relief. Nothing in this Article 10 shall in any way limit
either Party’s rights under to terminate this Agreement as provided in Article
5.

10.2.9 Failure of a Party to Comply with Dispute Resolution Process. If either
Party does not act in accordance with this Article 10, then the other Party may
seek all remedies available at law or in equity to enforce this Article 10.

10.2.10 Expenses. Except as otherwise provided in this Article 10, each Party
will bear its own costs, expenses and attorneys’ fees in pursuit and resolution
of any Dispute.

10.2.11 Continuation of Services and Commitments. Unless otherwise agreed in
writing, the Parties will, and will cause the members of their respective Groups
to, continue to honor all commitments under this Agreement and each Ancillary
Agreement to the extent required by such agreements during the course of the
dispute resolution pursuant to this Article 10.

ARTICLE 11

CONFIDENTIALITY

11.1 Certain terms and conditions of this Agreement and the information
disclosed by or on behalf of one Party to the other Party in connection with the
performance of this Agreement constitute “Confidential Information.”

11.2 Each Party:

11.2.1 shall hold, and shall cause its Affiliates and the officers, directors,
employees and agents of any of them to hold, all Confidential Information of the
other Party in strict confidence, exercising at least the same degree of care
that it applies to its own business sensitive and proprietary information; and

11.2.2 shall not disclose, and shall cause its Affiliates and the officers,
directors, employees and agents of any of them to not disclose, the other
Party’s Confidential Information to any other Person, except as expressly
permitted in this Article 11.

11.3 The obligations of Section 11.2 will not apply:

11.3.1 to the extent that disclosure is compelled by subpoena or other
compulsory disclosure notice from a governmental authority or, in the opinion of
the receiving Party’s counsel, by other requirements of law, but only after
compliance with Section 11.4;

11.3.2 to the extent the receiving Party can show that the Confidential
Information was (a) in the public domain through no fault of such Party, its
Affiliates, or any of the officers, directors, employees or agents of any of
them; (b) later lawfully acquired from other sources by such Party, which
sources are not themselves bound by a confidentiality obligation; or
(c) independently generated without reference to any proprietary or confidential
information of the disclosing Party; or

 

23



--------------------------------------------------------------------------------

11.3.3 to the receiving Party’s directors, officers, employees, agents,
accountants, counsel and other advisors and representatives who (a) need to know
such information for legitimate business purposes, and (b) have been advised of
the confidentiality obligations in this Article 11.

11.4 If a Party receives a subpoena or other compulsory disclosure notice from a
governmental authority requesting disclosure of Confidential Information that is
subject to the confidentiality provisions of this Article 11, such Party shall
promptly provide to the other Party a copy of the notice and an opportunity to
seek reasonable protective arrangements. If such appropriate protective
arrangements are not obtained, the Party that is required to disclose such
information shall furnish, or cause to be furnished, only that portion of such
Confidential Information that is legally required to be disclosed and shall use
reasonable efforts to ensure that confidential treatment is accorded such
information.

ARTICLE 12

GENERAL TERMS

12.1 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations to be performed by
any Subsidiary of such Party under this Agreement.

12.2 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed will be deemed to be an original, but all of which taken together will
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
will be as effective as delivery of a manually executed counterpart.

12.3 Entire Agreement. This Agreement, including its Schedules and the
provisions of the Separation Agreement referenced in this Agreement, constitutes
the entire agreement between the Parties with respect to its subject matter and
supersedes all prior agreements, negotiations, discussions, understandings and
commitments, written or oral, between the Parties with respect to such subject
matter.

12.4 Force Majeure. Neither Party shall be liable for any failure of or delay in
the performance of its obligations under this Agreement for the period that the
failure or delay is due to acts of God, public enemy, war, strikes or labor
disputes, or any other cause beyond that Party’s reasonable control. A Party
claiming force majeure shall promptly notify the other Party of the occurrence
of any such cause and complete the affected performance as soon as practicable.

12.5 Severability. Whenever possible, each provision or portion of a provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law. But if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained in this
Agreement.

12.6 No Third Party Beneficiaries. Except as otherwise provided in Article 7,
nothing in this Agreement, express or implied, is intended to or will confer
upon any Person other than the Parties to this Agreement and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

24



--------------------------------------------------------------------------------

12.7 Amendments and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment and signed by
each Party’s authorized representative.

12.8 Waiver. No failure or delay of a Party in exercising any right, power or
remedy under this Agreement will operate as a waiver of such right, power or
remedy, and no single or partial exercise of or abandonment or discontinuance of
steps to enforce any such right, power or remedy, will preclude any other or
further exercise of such or any other right, power or remedy. Any agreement on
the part of a Party to any such waiver will be valid only if set forth in a
written instrument executed and delivered by a duly authorized officer on behalf
of such Party.

12.9 Interpretation. Interpretation of this Agreement will be governed by the
following rules of construction. (a) Words in the singular will be held to
include the plural and vice versa, and words of one gender will be held to
include the other gender, as the context requires. (b) References to the terms
Article, Section, paragraph, clause, Exhibit and Schedule are references to the
Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement, unless otherwise specified. (c) References to “$” will mean U.S.
dollars. (d) The word “including” and words of similar import will mean
“including without limitation,” unless otherwise specified. (e) References to
“written” or “in writing” include in electronic form. (f) Provisions will apply,
when appropriate, to successive events and transactions. (g) The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect the meaning or interpretation of this Agreement.
(h) The Parties have each participated in the negotiation and drafting of this
Agreement. If an ambiguity or question of interpretation arises, this Agreement
will be construed as if drafted jointly by the Parties, and no presumption or
burden of proof will arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or in any interim drafts
of this Agreement. (i) A reference to a Person includes such Person’s successors
and permitted assigns.

12.10 No Agency. This Agreement is not be deemed or construed to create any
partnership, joint venture, principal/agent or any other agency relationship
between the Parties.

12.11 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns. The
successors and permitted assigns of a Party will include any permitted assignee
as well as the successors in interest to such permitted assignee, whether by
merger or liquidation, including successive mergers or liquidations, or
otherwise.

12.12 Survival. The terms and conditions set forth in Section 5.4 (Effect of
Termination), Article 7 (Indemnification), Article 9 (Disclaimer of Warranties;
Limitation of Damages), Article 11 (Confidentiality), and Article 12 (General
Terms), including the related definitions set forth in Article 1, and any other
provisions which by their nature are intended to survive termination, shall
survive any termination of this Agreement.

12.13 Governing Law and Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the substantive laws of the State of
Ohio, without regard to any conflicts of law rule that would result in the
application of the laws of any other jurisdiction. Except as expressly
contemplated by another provision of this Agreement, the Parties irrevocably
consent and submit to the exclusive jurisdiction of federal and state courts
located in Canton, Ohio.

 

25



--------------------------------------------------------------------------------

12.14 Notices.

12.14.1 All notices and other communications under this Agreement must be in
writing and will be deemed duly given: (a) on the date of delivery if delivered
personally, or if by facsimile or electronic transmission, upon written
confirmation of receipt by facsimile, e-mail or otherwise; (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier; or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices shall be addressed to the parties as provided in Section 12.14.2 and
Section 12.14.3. A Party may change its address for notice by written notice
given in accordance with the foregoing provisions. Notwithstanding the manner of
delivery, whether or not in compliance with the foregoing provisions, any
notice, demand or other communication actually received by a Party shall be
deemed delivered when so received.

12.14.2 For an initial notice of breach or notice to initiate the dispute
resolution process of Section 10.2, the notice shall be directed to the lead
member of the Governance Committee for the recipient Party, which initially
shall be as follows:

 

For Licensor:

   For Licensee:

The Timken Company

   TimkenSteel Corporation

VP – Communications and Public Relations

   Vice President – Communications & Community Relations

Mail Code WHQ-01

   Mail Code GNE-14

4500 Mt. Pleasant Street NW

   1835 Dueber Avenue SW

North Canton, Ohio 44720

   Canton, Ohio 44706

12.14.3 For any other formal notice under this Agreement, including a notice of
termination and a notice to initiate mediation or arbitration, the notice shall
be directed to the following:

 

For Licensor:

   For Licensee:

The Timken Company

   TimkenSteel Corporation

Senior VP and General Counsel

   Executive VP and General Counsel

Mail Code WHQ-01

   Mail Code GNE-15

4500 Mt. Pleasant Street NW

   1835 Dueber Avenue SW

North Canton, Ohio 44720

   Canton, Ohio 44706

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement.

 

THE TIMKEN COMPANY   TIMKENSTEEL CORPORATION By:   /s/ Philip D. Fracassa    
By:   /s/ Christopher J. Holding  (signature)    (signature) Name:   Philip D.
Fracassa     Name:   Christopher J. Holding Title:   Chief Financial Officer    
Title:  

Executive Vice President

and Chief Financial Officer

 

27



--------------------------------------------------------------------------------

SCHEDULE A

LICENSED MARKS

TimkenSteel Mark

Word Mark: TimkenSteel

Design Marks:

 

LOGO [g746770cn_28.jpg]

 

LOGO [g746770cm_282.jpg]

Foreign Language Transliterations and Foreign Character Equivalents:

LOGO [g74677028_e.jpg] (TimkenSteel in Chinese characters, version 1 –
TieMuKenGangCai)

LOGO [g74677028_f.jpg] (TimkenSteel in Chinese characters, version 2 –
TieMuKenGangTie)

Timken Mark

Word Mark: Timken

Foreign Language Transliterations and Foreign Character Equivalents:

LOGO [g74677028_g.jpg] (Timken in Chinese characters – TieMuKen)

LOGO [g74677028_a.jpg] (Timken in Japanese – Katakana characters)

LOGO [g74677028_b.jpg] (Timken in Korean)

LOGO [g74677028_c.jpg] (Timken in Arabic/Persian)

LOGO [g74677028_d.jpg] (Timken in Cyrillic)

 

28



--------------------------------------------------------------------------------

SCHEDULE B

LOGO LOCKUPS

Logo Lockup Version 1 (Vertical Version):

 

LOGO [g746770cm_29.jpg]

Logo Lockup Version 2 (Horizontal Version):

 

LOGO [g746770cm_292.jpg]

 

29



--------------------------------------------------------------------------------

SCHEDULE C

STEEL FIELDS OF USE

“Steel Fields of Use” means the following products and services:

“Materials” – Alloy steel (including, without limitation, special bar quality
steel, carbon steel, micro alloy steel, high alloy and stainless steel), in
ingots, blooms, billets, bars and tubes, which may be heat treated, bored or
cold finished.

“Semi-finished Components” – Semi-finished components made from Materials
(whether the Materials are of Licensee or third party manufacture).
“Semi-finished” means a state of manufacture in which substantive additional
manufacturing operations are required to transform the component into a finished
component ready for assembly and ultimate use in its intended end application.
Examples of components that Licensee currently supplies or contemplates
supplying in the future in Semi-finished state include: forgings, cylinders,
drilling rods, raised bore drill rods, drill collar blanks, flow ports, swivel
joints, stator tubes, blast hole drill pipe, liner hangers, collars, adaptors,
tool joints, bushings, whipstock, down-the-hole hammers, constant velocity
joints, collars, pins, gears, cylinder liners, green rings, cv joint cages,
shafts, axles, clutch races, gun barrels, mortar barrels, bomb bodies, motor
housings, and cold drawn products.

Finished Components – The following finished components made from Materials
(whether the Materials are of Licensee or third party manufacture):

 

  •   clutch races

 

  •   bushings

 

  •   pins

 

  •   collars

 

  •   hydraulic cylinders

 

  •   raised bore drill rods

 

  •   blast hole drill pipe

 

  •   down-hole and top-hole hammer components, well head components, and
down-hole drilling components, but excluding the finished components within the
Licensor Business.

Services – The following services performed for a fee:

 

  •   The following value-added services performed on or with respect to
Materials of third parties, including such services where the output, after such
services have been performed by Licensee, is in the form of Semi-finished
Components, but excluding aftermarket services (except as specifically set forth
below):

 

  •   precision machining

 

  •   heat-treating, including the Advantec process and materials

 

  •   boring

 

  •   honing, skiving, cutting, drilling, broaching, roller burnishing,
grinding, precision drilling, trepanning, turning, straightening, deburring, and
milling

 

  •   Aftermarket services performed with respect to the Finished Components
described above.

 

  •   The following metallurgical services performed on or with respect to
Materials of third parties:

 

  •   steel failure analysis

 

  •   metallurgical testing

 

30



--------------------------------------------------------------------------------

  •   experimental steel heats

 

  •   clean steel modeling

 

  •   steel life testing and modeling for gears

 

  •   steel life testing for bearings

 

  •   Warehousing and inventory services exclusively for products within the
Steel Fields of Use

 

  •   Master distribution services exclusively for products within the Steel
Fields of Use

For the avoidance of doubt, scrap metal and scrap metal processing services are
not within the Steel Fields of Use.

 

31



--------------------------------------------------------------------------------

SCHEDULE D

DOMAIN NAMES

timkensteel.com

timkensteel.com.br

timkensteel.cn

timkensteel.com.cn

timkensteel.hk

timkensteel.co.in

timkensteel.in

timkensteel.com.mx

timkensteel.mx

timkensteel.com.pl

timkensteel.pl

timkensteel.com.sg

timkensteel.sg

timkensteel.co.uk

 

32



--------------------------------------------------------------------------------

SCHEDULE E

OTHER MARKS

LOGO [g74677033_a.jpg] (Timken Special Steel in Chinese characters, version 1 –
TieMuKenTeGang)

LOGO [g74677033_b.jpg] (Timken Special Steel in Chinese characters, version 2 –
TieMuKenTeZhongGang)

LOGO [g74677033_c.jpg] (Timken Alloy Steel in Chinese characters –
TieMuKenHeJinGang)

 

33



--------------------------------------------------------------------------------

SCHEDULE F

LICENSOR BUSINESS

Licensor Business means:

(a) the design, manufacture and/or sale of finished bearings products and
finished components for bearings, including tapered roller bearings, precision
cylindrical and ball bearings, needle bearings, and spherical and cylindrical
roller bearings;

(b) the design, manufacture and/or sale of finished products and finished
components of the category marketed and sold by Timken on or before the
Distribution Date for mechanical power transmission applications, including
chains, couplings, augers, gear drives and gear boxes, sensors, mechanical
seals, and lubrication systems;

(c) the design, manufacture and/or sale of Aerospace systems and finished
products and components of the category marketed and sold by Timken on or before
the Distribution Date for Aerospace systems, including transmissions, turbine
engine components, gears and rotor-head assemblies and housings, airfoils (such
as blades, vanes, rotors and diffusers), and nozzles;

(d) aftermarket services related to the systems, products and components
described in clauses (a), (b) and (c) above marketed and sold by Timken on or
before the Distribution Date, including bearing repair, gear drive and gearbox
repair, motor rewind/repair, transmission and engine overhaul, as well as
component reconditioning and supply of replacement parts and accessory systems;
and

(e) the design, manufacture and/or sale of pumps and motors, other than mud
motors.

For avoidance of doubt, the aftermarket services above do not include the
aftermarket services defined on Schedule C.

 

34